Citation Nr: 1533457	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial, compensable rating for service-connected right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO granted service connection for right ear hearing loss, assigning a noncompensable rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claim.  

In this regard, the Board notes that the most recent VA examination for the Veteran's right ear hearing loss was in December 2010, over four years ago.  Since that time, the Veteran submitted a May 2011 private audiogram, which revealed worsening threshold shifts.  However, the private examiner did not provide speech recognition scores using the Maryland CNC word list, as required by 38 C.F.R. § 4.85.  As such, the Veteran should be scheduled for a new VA examination with respect to his service-connected right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, VA treatment records dated October 2008 reference an audiogram, which is not of record.  Furthermore, the Veteran indicated further treatment at the VA Medical Center in Memphis, Tennessee at his April 2011 RO hearing.  Thus, the Board notes that VA treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include an October 2008 audiogram.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his right ear hearing loss, and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his service-connected right ear hearing loss.  The examiner should identify and completely describe all current symptomatology, and all indicated tests should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

Any indicated tests should be accomplished.  The examiner must obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examiner is specifically requested to describe the functional and occupational effects caused by the Veteran's right ear hearing loss.  Any opinion expressed must be accompanied by supporting rationale.  

4.  After the above development is completed, re-adjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

